DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “… without traversing any portion of the device through the aperture,” is unclear to the examiner as, at least, Merriam-Webster defines ‘traverse’ as: to go or travel across or over; to move or pass alone or through and such a limitation would make the applicant’s claimed constrainer inoperable. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 12 and 21, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo (US20020001181).
Regarding claim 1, Kondo discloses a constrainer, comprising: a base (16); and two arms (26)(27) mechanically coupled to the base, wherein the base and two arms are adapted to: while the constrainer is in a first state (Figure 1)(Paragraph 0045), receive a device (1); and while the constrainer is transitioning from the first state to a second state while the device is disposed in the constrainer, place the device in a predetermined orientation (Paragraph 0046 – [Then the card type recording medium 1 is inserted through the inserting entrance 15 from the leading edge 1a into the storage space 14 as 


    PNG
    media_image1.png
    777
    464
    media_image1.png
    Greyscale


Regarding claim 2, Kondo discloses the constrainer of claim 1, wherein the base and two arms are further adapted to receive the device in a first orientation that is different from the predetermined orientation (Paragraph 0047).

Regarding claim 4, Kondo discloses the constrainer of claim 2, wherein the predetermined orientation is with respect to the aperture.
claim 5, Kondo discloses the constrainer of claim 1, wherein transitioning from the first state to the second state, while the device is disposed in the constrainer, changes an orientation of the two arms with respect to the base (Figure 1 – wherein figure 1 discloses a plurality of orientations in regards to the two arms).


    PNG
    media_image1.png
    777
    464
    media_image1.png
    Greyscale


Regarding claim 6, Kondo discloses the constrainer of claim 5, wherein transitioning from the first state to the second state, while the device is not disposed in the constrainer, changes an orientation of the two arms with respect to the base (Figure 4).


    PNG
    media_image2.png
    714
    472
    media_image2.png
    Greyscale


Regarding claim 7, Kondo discloses the constrainer of claim 1, wherein a separation distance between the arms is reduced as the base and two arms are transitioned from the first state to the second state (Paragraph 0044).


    PNG
    media_image3.png
    777
    464
    media_image3.png
    Greyscale

claim 8, Kondo discloses the constrainer of claim 1, wherein the constrainer is mechanically stable while in the first state.

Regarding claim 9, Kondo discloses the constrainer of claim 8, wherein the constrainer is mechanically stable while in the second state.

Regarding claim 10, Kondo discloses the constrainer of claim 9, wherein the constrainer is mechanically unstable (Paragraph 0046 – bending) while transitioning from the first state to the second state.

Regarding claim 11, Kondo discloses the constrainer of claim 10, wherein the base and two arms are further adapted to return to the first state or the second state while mechanically unstable (Paragraph 0051).

Regarding claim 12, Kondo discloses the constrainer of claim 1, wherein the two arms are mechanically coupled to the base by compliant elements that are adapted to allow the two arms to reorient with respect to the base when the constrainer transitions from the first state to the second state while the device is received by the constrainer (Figure 5)(Paragraph 0042).

Regarding claim 21, as best understood, Kondo discloses the constrainer of claim 1, wherein the device is received by the base and two arms without traversing any portion of the device through the aperture.
1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al. (hereinafter Funk) (US20130277520).
Regarding claim 1, Funk discloses a constrainer (100), comprising: a base (108); and two arms (102)(103) mechanically coupled to the base, wherein the base and two arms are adapted to: while the constrainer is in a first state, receive a device (301); and while the constrainer is transitioning from the first state to a second state while the device is disposed in the constrainer, place the device in a predetermined orientation, wherein the base comprises: an aperture (defined by spacers, 106a and 106b) adapted to provide physical access to a portion of the device that is received by the base and two arms while the device is disposed in the constrainer.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funamura et al. (hereinafter Funamura) (US8363526).
Regarding claim 1, Funamura discloses a constrainer, comprising: a base (base of receptacle 310 as shown in Figure 3); and two arms (420)(440) mechanically coupled to the base, wherein the base and two arms are adapted to: while the constrainer is in a first state, receive a device (450); and while the constrainer is transitioning from the first state to a second state while the device is disposed in the constrainer, place the device in a predetermined orientation, wherein the base comprises: an aperture (Figure 4) adapted to provide physical access to a portion of the device that is received by the base and two arms while the device is disposed in the constrainer.


    PNG
    media_image4.png
    474
    613
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    240
    730
    media_image5.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (hereinafter Moore) (US5812370).
Regarding claim 1, Moore discloses a constrainer, comprising: a base (200); and two arms (148 – comprised of two arms) mechanically coupled to the base, wherein the base and two arms are adapted to: while the constrainer is in a first state, receive a device (500); and while the constrainer is transitioning from the first state to a second state while the device is disposed in the constrainer, place the device in a predetermined orientation, wherein the base comprises: an aperture (Figure 2A) adapted to provide physical access to a portion of the device that is received by the base and two arms while the device is disposed in the constrainer.
Allowable Subject Matter
The indicated allowability of claim 13 is withdrawn in view of the newly discovered reference(s) to Takahashi (US6552915).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US6552915).
Regarding claim 13, Takahashi discloses a data processing device, comprising: an internal volume (34) adapted to house a device (16 –the enclosed device 43); a feedthrough (37) disposed at least partially in the internal volume, wherein the feedthrough is adapted to operably connect the device to other devices disposed outside of the internal volume; and a constrainer (45)(46) the device in a predetermined 

Regarding claim 14, Takahashi discloses the data processing device of claim 13, wherein the internal volume is adapted to electromagnetically isolate the device while the device is in the internal volume (Column 12, Lines 2 - 16).

Regarding claim 16, Takahashi discloses the data processing device of claim 13, wherein the predetermined orientation aligns a portion of the device with the feedthrough (Column 6, Lines 44-51).

Regarding claim 17, Takahashi discloses the data processing device of claim 16, wherein the constrainer is further adapted to: receive the device while the constrainer is in a first state that separates the device from the feedthrough; transition from the first state to a second state which places the portion of the device in contact with the feedthrough; and while transitioning from the first state to the second state, place the device in the predetermined orientation (Column 6, Lines 44-59).

Regarding claim 18, Takahashi discloses the data processing device of claim 17, wherein the constrainer is mechanically stable while in the first state and the second state (wherein the constrainer, 49/50, is fully rotated).

claim 19, Takahashi discloses the constrainer of claim 18, wherein the constrainer is mechanically unstable while transitioning from the first state to the second state (wherein the constrainer, 49/50, is intermediately rotated).

Regarding claim 20, Takahashi discloses the data processing device of claim 16, wherein the aligning of the portion of the device with the feedthrough enables mating of the portion of the device and the feedthrough (Column 6, Lines 52-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US6552915).
Regarding claim 15, Takahashi discloses the data processing device of claim 14.
	Takahashi does not expressly disclose wherein the electromagnetic isolation is by at least 90 decibels.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to incorporate an electromagnetic isolation is by at least 90 decibels into the internal volume of Takahashi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
One having ordinary skill in the art would have been motivated to do this because a minimum of 90 decibels of electromagnetic isolation would incorporate and exceptional level of protection for the device enclosed in the internal volume.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. 
Regarding the arguments presented, the applicant argues on: 
Page 6: “In the Office Action, the Examiner alleges that Kondo discloses an aperture 15 that reads on the “aperture” recited in amended independent claim 1. Office Action, p. 4.2 However, as noted above, amended independent claim 1 clarifies that the recited aperture is “adapted to provide physical access to a portion of the device that is received by the base and two arms while the device is disposed in the constrainer.” (Emphasis Added) Kondo’s aperture 15 does not disclose these limitations.” The examiner respectfully disagrees. Figure 4, annotated below discloses “[a] base comprises: an aperture (15) adapted to provide physical access to a portion (at least access to side 1a) of the device that is received by the base and two arms while the device is disposed in the constrainer.”

    PNG
    media_image6.png
    713
    485
    media_image6.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



19 May 2021